 


109 HR 1573 IH: To amend title 38, United States Code, to provide that the increase of $250 per month in the rate of monthly dependency and indemnity compensation (DIC) payable to a surviving spouse of a member of the Armed Forces who dies on active duty or as a result of a service-connected disability shall be paid for so long as there are minor children, rather than only for two years.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1573 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Michaud (for himself, Mr. Evans, Ms. Berkley, Mr. Ryan of Ohio, Mr. Strickland, and Mr. Udall of New Mexico) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide that the increase of $250 per month in the rate of monthly dependency and indemnity compensation (DIC) payable to a surviving spouse of a member of the Armed Forces who dies on active duty or as a result of a service-connected disability shall be paid for so long as there are minor children, rather than only for two years. 
 
 
1.Increase in monthly dependency and indemnity compensation payable to a surviving spouse for so long as there are minor children 
(a)Increase in DICSubsection (b) of section 1311 of title 38, United States Code, is amended by inserting $250, plus after shall be increased by. 
(b)Conforming repeal of two-year limitationSubsection (e) of such section is repealed. 
(c)Effective dateThe amendment made by subsection (a) shall take effect with respect to payments of dependency and indemnity compensation under section 1311 of title 38, United States Code, for the first month beginning on or after the date of the enactment of this Act.
2.Cost-of-living adjustment for rate of increased amount of dependency and indemnity compensation for minor children 
(a)Rate adjustmentThe Secretary of Veterans Affairs shall, effective on December 1, 2005, increase the dollar amount for the payment of additional dependency and indemnity compensation for surviving spouses with minor children that is added by the amendment made by section 1(a). 
(b)Determination of increase 
(1)Percentage of increaseExcept as provided in paragraph (2), the amount specified in subsection (a) shall be increased by the same percentage as the percentage by which benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) are increased effective December 1, 2005, as a result of a determination under section 215(i) of such Act (42 U.S.C. 415(i)). 
(2)RoundingEach dollar amount increased pursuant to paragraph (1) shall, if not a whole dollar amount, be rounded down to the next lower whole dollar amount.  
 
